UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4869


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC NOREL STURDIVANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00123-WO-1)


Submitted:   July 12, 2012                 Decided:   August 17, 2012


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jenifer Wicks, LAW OFFICES OF JENIFER WICKS, Washington, D.C.,
for Appellant.    Ripley Rand, United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In    March     2011,     Isaac    Norel    Sturdivant      pled    guilty

pursuant to a written plea agreement to possession with intent

to distribute 12.7 grams of crack cocaine, in violation of 21

U.S.C. § 841(b)(1)(B) (2006).             According to the indictment, the

offense conduct occurred in January 2009.                       The district court

sentenced Sturdivant to 168 months’ imprisonment in July 2011.

            On appeal, Sturdivant asks us to vacate his sentence

and   to    remand    his      case     for    resentencing       under   the     Fair

Sentencing Act of 2010 (“FSA”).                 As the Supreme Court recently

held in the consolidated cases of Dorsey v. United States and

Hill v. United States, 132 S. Ct. 2321, 2331 (2012), the FSA’s

“more lenient penalties” apply retroactively to crack cocaine

offenders    like    Sturdivant,        who    committed   their     crimes     before

passage of the FSA, but who were sentenced after its August 3,

2010 effective date.

            In      its     response,         the   Government      asserts       that

Sturdivant lacks standing to raise this claim.                    According to the

Government,      there    is   no     redressable      injury    here   because    the

district court did not impose the mandatory minimum five-year

sentence and because the court rejected Sturdivant’s challenge

to the drug quantity attributable to him.                       We agree and thus

dismiss this appeal for lack of standing.                  See United States v.



                                           2
Phillips, 185 F.3d 183 (4th Cir. 1999) (dismissing appeal for

lack of standing).

                  To have standing to challenge a sentencing statute, a

defendant          must      show     that      his       “sentence    might      change     if   he

prevailed on his statutory claim.”                             United States v. Bullard,

645 F.3d 237, 246 (4th Cir.), cert. denied, 132 S. Ct. 356

(2011).           But       there    is    no    possibility      for      such    a    change     in

Sturdivant’s sentence.                     Our review of the record convinces us

that       the    then-applicable            five-year        mandatory      minimum        did   not

influence the district court’s sentencing decision.                                    Rather, the

district court sentenced Sturdivant to 168 months’ imprisonment,

at the bottom of his advisory Guidelines range, based on its

determination of the drug quantity attributable to him. *                                     Thus,

because Sturdivant suffered no injury-in-fact from the improper

application            of    this    mandatory        minimum,        he   lacks    standing       to

challenge it based on the FSA.

                  Because the five-year mandatory minimum simply did not

affect the sentence ultimately imposed on Sturdivant, he lacks

standing          to    raise       this   FSA    claim.        Accordingly,           we   dismiss

Sturdivant’s appeal.                  We dispense with oral argument because the

facts       and    legal       contentions        are       adequately      presented       in    the

       *
       Although the subject of extensive argument at sentencing,
Sturdivant does not appeal the calculation of the attributable
drug quantity.



                                                      3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    4